Defendant’s claim that the court erred by failing to hold a hearing on his application to withdraw his plea lacks merit. Conclusory allegations of innocence and coercion are insufficient to warrant a hearing where the record discloses that defendant has freely and fully admitted the essential facts constituting the crime (see, People v Kafka, 128 AD2d 895, lv denied 69 NY2d 951; People v Colon, 114 AD2d 967, lv denied 67 NY2d 650). (Appeal from judgment of Onondaga County Court, Burke, J. — robbery, first degree.) Present — Dillon, P. J., Boomer, Pine, Balio and Lawton, JJ.